United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41291
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MELISSA CHRISTINE LORK,

                                     Defendant-Appellant.

                        --------------------

          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:04-CR-44-ALL-RHC

                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Melissa Christine Lork pleaded guilty to possession with

intent to distribute less than 50 grams of methamphetamine but

reserved the right appeal the district court’s denial of her

motion to suppress evidence seized from her vehicle during a

traffic stop.   In reviewing the denial of a motion to suppress,

we accept the district court’s findings of fact unless they are

clearly erroneous, but its ultimate conclusion as to the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41291
                                 -2-

constitutionality of the law enforcement action is reviewed

de novo.   United States v. Orozco, 191 F.3d 578, 581 (5th Cir.

1999).

     Lork argues that the district court erred in finding that

the police officer acted reasonably in stopping her because the

evidence did not establish that she was speeding.    However, the

relevant inquiry is whether the police officer had probable cause

to believe a traffic violation had occurred.     Whren v. United

States, 517 U.S. 806, 810 (1996).   Based on the testimony and the

police officer’s training and experience, we conclude that he did

have probable cause to stop Lork for speeding.

     Lork also argues that the police officer impermissibly

extended her detention.   However, a detectable odor of marijuana

emanating from a vehicle provides probable cause for the search

of a vehicle.   See United States v. Reed, 882 F.2d 147, 149

(5th Cir. 1989).   Because the police officer testified that he

detected this odor immediately upon approaching Lork’s vehicle,

any questions regarding the length of detention or consent to the

search are irrelevant.    Lork also argues that the police officer

had no training in the smell of marijuana.   Based on the police

officer’s extensive training and experience in narcotics, as well

as his testimony that he was familiar with the odor of marijuana,

we conclude that his detection of this odor provided probable

cause for the search of the vehicle.
                           No. 04-41291
                                -3-

     Although Lork submitted a FED. R. APP. P. 28(j) letter

referencing the recent Supreme Court decision in United States v.

Booker, 125 S. Ct. 738 (2005), she did not argue any sentencing

error in her briefs, nor do we see any effect of Booker on her

sentence.

     AFFIRMED.